internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi - plr-113077-03 date october number release date index numbers re legend decedent trust trustee daughter son granddaughter grandson date date year year year year year year year year year year a dollars b dollars c dollars d dollars e dollars f dollars g dollars - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - plr-113077-03 attorney cpa firm h dollars i dollars j dollars k dollars l dollars m dollars n dollars o dollars p dollars q dollars r dollars s dollars t dollars dear this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption to a_trust the facts and representations submitted are summarized as follows on date decedent established trust an irrevocable_trust for the benefit of her daughter and daughter’s children granddaughter and grandson the trustee of trust is trustee pursuant to article fifth paragraph during each calendar_year in which a contribution is made to trust each beneficiary shall have the right to make withdrawals from trust article fifth paragraph a provides in part that the beneficiaries having the right to withdraw under this section shall be granddaughter grandson and daughter each beneficiary may withdraw an amount determined by dividing the amount of the contribution by the number of such beneficiaries provided however that the aggregate amount of such withdrawals by a beneficiary entitled to withdraw during any one calendar_year shall not exceed the amount of the united_states gift_tax annual exclusion as allowed under the united_states internal_revenue_code plr-113077-03 article fifth paragraph provides that on the death of decedent the trustee shall divide the trust into two equal shares one such equal share shall be held in a separate trust for each of the following of decedent’s grandchildren granddaughter and grandson article fifth paragraph provides that each trust for a living grandchild of decedent shall be divided into two parts one to which a gst_exemption is allocated called the exempt trust and the balance to which a gst_exemption is not allocated called the non-exempt trust article fifth paragraph a provides that the trustee shall pay to or apply for the benefit of the grandchild as much of the net_income and principal of the grandchild’s non-exempt and exempt trusts as the trustee in the trustee’s discretion deems necessary for the grandchild’s proper support care maintenance and education after taking into consideration to the extent the trustee deems advisable any other income or resources of the grandchild known to the trustee in addition the trustee may if the trustee deems advisable apply net_income and principal of the trusts for the support of the issue of any deceased grandchild any net_income not distributed shall be accumulated and added to principal in exercising the discretions conferred by this subparagraph the trustee may pay more to or apply more for some beneficiaries than others and may make payments to or applications of benefits for one or more beneficiaries to the exclusion of others if the trustee deems this necessary or appropriate in light of the circumstances the size of the trust estate and the probable future needs of the beneficiaries any payment or application of benefits pursuant to this subparagraph shall be charged against the trust as a whole rather than against the ultimate distributive_share of a beneficiary to whom or for whose benefit the payment is made pursuant to article fifth paragraph b the trustee shall distribute one- third one-half and the balance of the principal of the non-exempt trust when a beneficiary reache sec_25 sec_30 and sec_35 respectively on the death of the grandchild the trustee shall distribute the undistributed balance of the grandchild’s trust to such one or more persons and entities including the grandchild’s own estate and on such terms and conditions either outright or in trust and in such proportion as the grandchild shall appoint by a will specifically referring to and exercising this power_of_appointment if or to the extent that the grandchild shall have failed to exercise the power_of_appointment conferred upon the grandchild under this paragraph or an attempted exercise by the grandchild of this power shall have been invalid or ineffective for any reason or the grandchild shall have released or renounced this power the property subject_to it shall be distributed or retained in trust in accordance with the share allocated to the benefit of the issue of the deceased grandchild article fifth paragraph c provides that the exempt trust shall be retained by the trustee to be administered as follows plr-113077-03 on the death of the grandchild the undistributed balance of the grandchild’s trust shall be distributed to such one or more of the group consisting of the grandchild’s issue and on such terms and conditions either outright or in trust as the grandchild shall appoint by a will specifically referring to and exercising this power_of_appointment if or to the extent that the grandchild shall have failed to exercise the power_of_appointment conferred upon the grandchild under this paragraph or an attempted exercise by the grandchild of this power shall have been invalid or ineffective for any reason or the grandchild shall have released or renounced this power the property subject_to it shall be distributed or retained in trust as hereafter provided on the death of the grandchild if no child of decedent’s deceased grandchild is living who is under age thirty the balance shall thereupon be distributed free of trust to decedent’s deceased grandchild’s issue then living by right of representation article ninth paragraph a provides that the executor shall notify the trustee in writing if the executor intends to allocate any part of the generation-skipping_transfer_tax_exemption that is available to decedent under sec_2631 of the internal_revenue_code to some but not all of the property in any trust to which this paragraph applies upon written notification the trustee shall divide that trust into two separate trusts to be designated as the exempt trust and the non-exempt trust the exempt trust shall contain the share of the property of that trust equal in value to the amount of the generation-skipping_transfer_tax_exemption that the executor intends to allocate to the trust and shall have an inclusion_ratio of zero for federal generation- skipping transfer_tax purposes the non-exempt trust shall contain the balance of the property of that trust and shall have an inclusion_ratio of one for federal generation- skipping transfer_tax purposes the executor shall then actually allocate the generation-skipping_transfer_tax_exemption to the exempt trust and not to the non- exempt trust the trustee shall not be liable for relying on the written instructions of the executor when acting in accordance with the provisions of this subparagraph article ninth paragraph b provides that regardless of whether or not subparagraph a of this paragraph applies if the amount of trustor’s generation- skipping transfer_tax exemption actually allocated to a_trust to which this paragraph applies by the executor is equal to the value of the property of that trust so that the entire trust has an inclusion_ratio of zero for federal generation-skipping_transfer_tax purposes the entire trust shall be referred to as the exempt trust on the other hand if no part of decedent’s generation-skipping_transfer_tax_exemption is actually allocated to the trust by the executor or if decedent is not the transferor of that trust for generation-skipping_transfer_tax purposes so that the entire trust has an inclusion_ratio plr-113077-03 of one for federal generation-skipping_transfer_tax purposes the entire trust shall be referred to as the non-exempt trust article ninth paragraph provides that if at any time the trustee in the trustee’s discretion deems the best interest of an income_beneficiary to be best served by distribution to him or her of the entire principal of the share or subshare then held for him or her due to the small size thereof or for any other reason the trustee may convey transfer and pay over the same to such beneficiary absolutely and free of trust article ninth paragraph provides that unless sooner terminated in accordance with other provisions of this instrument all trusts created under this instrument shall terminate twenty-one years after the death of the last survivor of decedent and decedent’s issue living on the date that this trust is executed the principal and undistributed_income of a terminated trust shall be distributed to the then income beneficiaries of that trust in the same proportion that the beneficiaries are entitled to receive income when the trust terminates if at any time of such termination the rights to income are not fixed by terms of the trust distribution under this clause shall be made by right of representation to the persons who are entitled or authorized in the trustee’s discretion to receive trust payments in year trustee purchased a life_insurance_policy on the life of decedent with a face value of a dollars it is represented that at the time of decedent’s death decedent possessed no incidents_of_ownership in the policy decedent made the following transfers to trust for year sec_1 through b dollars in year c dollars in year d dollars in year sec_3 and e dollars in year f dollars in years and g dollars in year of the amounts decedent transferred to trust in year sec_1 through daughter is the transferor of the following amounts h dollars in year i dollars in year j dollars in year sec_3 and k dollars in year l dollars in years and m dollars in year see sec_26_2652-1 ex of the generation skipping transfer_tax regulations granddaughter and grandson are not transferors of any amount transferred by decedent accordingly the portion of each transfer made to trust for which decedent remains the transferor for gst tax purposes is as follows n dollars in year o dollars in year p dollars in year sec_3 and q dollars in year r dollars in years and s dollars in year in year decedent’s attorney who drafted trust prepared decedent’s year form_709 united_states gift and generation-skipping_transfer_tax return and incorrectly reported dollar_figuret as the amount transferred to trust attorney also allocated dollar_figuret of decedent’s gst_exemption to the transfer to trust attorney failed to consider the plr-113077-03 portion of the transfer dollar_figureh to which daughter was the transferor see a ex it is represented that the correct amount transferred to trust in year is dollar_figureb decedent terminated the attorney-client relationship with attorney in year and retained cpa firm which had handled decedent’s spouse’s business affairs to handle decedent’s tax matters including gift_tax matters cpa firm failed to file a year gift_tax_return for decedent and did not report the year transfer to trust or allocate decedent’s gst_exemption to that transfer cpa firm prepared and filed decedent’s year sec_3 and gift_tax returns but failed to report the transfers to trust and thereby did not allocate any portion of decedent’s gst_exemption to the year sec_3 and transfers to trust cpa firm failed to file gift_tax returns reporting decedent’s year sec_5 through transfers to trust and failed to allocate a portion of decedent’s gst_exemption to the transfers it is represented that decedent’s annual gifts did not exceed the dollar_figure annual exclusion amount in effect at the relevant times to any one donee which would have required that a gift_tax_return be filed for those years decedent died on date in year daughter and son are the personal_representatives of decedent’s estate during the preparation of decedent’s form_706 united_states estate and generation-skipping_transfer_tax return cpa firm discovered the failure to report the transfers to trust for year sec_2 through and the failure to allocate portions of decedent’s gst_exemption to those transfers however dollar_figures dollars of decedent’s gst_exemption was automatically allocated to the transfer to trust in year under sec_2632 no election has been made to elect out of an automatic allocation in respect to the transfers to trust in year the over allocation of dollar_figureh is void under sec_26_2632-1 it is represented that decedent intended that her gst_exemption be allocated to trust so that trust would have a zero inclusion_ratio to the extent possible and to minimize her gst tax_liability you have requested the following rulings that decedent’s estate be allowed an extension of time under sec_301_9100-3 and sec_2642 to allocate decedent’s gst_exemption to decedent’s transfers to trust for year sec_2 though with respect to the amounts of which decedent is treated as transferor under sec_2652 and that such allocations are to be made based upon the value of the property transferred to trust as of the dates of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip plr-113077-03 sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of certain federal estate_tax or state death_tax and charitable deductions sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the plr-113077-03 date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_2652 provides that generally except as provided in this subsection or sec_2653 the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent and in the case of any property subject_to the tax imposed by chapter the donor sec_26_2652-1 provides in part that generally the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be the transferor even though there is no transfer of property under local law at the time the federal estate and gift_tax applies sec_26_2652-1 provides that a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent’s gross_estate as determined under sec_2031 or sec_2103 sec_26_2652-1 example provides that t transfers dollar_figure to a new trust providing that the trust income is to be paid to t's child c for c's life and on the death of c the trust principal is to be paid to t's grandchild gc the trustee has discretion to distribute principal for gc's benefit during c's lifetime c has a right to withdraw dollar_figure from the trust for a 60-day period following the transfer thereafter the power lapses c does not exercise the withdrawal right the transfer by t is subject_to federal gift_tax because a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits and thus t is treated as having transferred the entire dollar_figure to the trust on the lapse of the withdrawal right c becomes a transferor to the extent c is treated as having made a completed_transfer plr-113077-03 for purposes of chapter therefore except to the extent that the amount with respect to which the power_of_withdrawal lapses exceeds the greater of dollar_figure or of the value of the trust property t remains the transferor of the trust property for purposes of chapter sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to allocate decedent’s available gst_exemption to decedent’s transfers to trust in year sec_2 though the allocation will be effective as of the dates of the transfers to trust and the value of the transfers to trust for gift_tax purposes will be used in determining the amount of gst_exemption to be allocated to trust the allocations should be made on form sec_709 and supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form sec_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of plr-113077-03 the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
